PER CURIAM.
We do not think the original exhibits should be taken from the custody of the plaintiffs, nor that they should be put to the expense of making copies. If the exhibits were actually, as well as constructively, in the possession of the court, the defendant would have to pay the expense of making copies. The plaintiffs should furnish the defendant reasonable opportunity to make copies of the exhibits, and it appears to be undisputed that that has been done. Inasmuch as the defendant’s time to serve the case on appeal has expired, and a reversal of the order will leave him in default, his time to serve the case on appeal may be extended until 10 days after the service of a copy of the order made on this appeal.